DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species 1 - Inertia interruption switch using ball and receptacle (Figs. 2-5)
Species 2 - Inertia interruption switch using swinging arm with resetting springs (Figs. 6-7)
Applicant is required to elect a single species in reply to this action to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 1-3, 7, 11-15.

Species 1 and 2 lack unity of invention because even though the inventions of these groups require the technical features of an arrangement with a manual actuating portion, a control element actuated by the actuating portion, electrical connections to a motor, a motor, and a centrifugal weight element interrupting the electrical connection by deforming a contact tab when an acceleration acts on the arrangement, the technical features are not special technical features as they do not make a contribution over the prior art in view of Arvinmeritor Light Vehicles sys (EP 1375794), hereinafter Arvinmeritor and in view of Jackman P. et al. (WO 7900500 A1), hereinafter Jackman.
Arvinmeritor teaches an arrangement having a manual actuable actuating portion (door handle 20, figure 1) which is mounted on the vehicle so as to be moveable between a closed position and an open position, wherein the arrangement comprises a control element (520, figure 18) and an electric drive (motor 502) which is connected to the control element (520) via an electrical connection (521), wherein, when the actuating portion (20) moves into its open position, the control element (520) activates the electric drive (502), and therefore the electric drive (502) actuates the component (door latch 11, 511, characterized in that a centrifugal weight element (accelerometer 548, figure 18) is mounted movable on the arrangement (an accelerometer can be placed anywhere along the electrical circuit), wherein the centrifugal weight element is moved from an inoperative position into an interruption position by a predetermined acceleration acting on the arrangement and moving the actuating portion (20) 
Arvinmeritor does not teach an elastically deformable contact tab electrically connected to a contact portion, characterized in that the electrical connection is between the control element and the electric drive.
Jackman teaches an electrical connection between the control element (dash board switch 27) and the electric drive (door lock solenoids 26) comprising of an elastically deformable contact tab (21) and an contact portion (5A), which is connected in an electrically conductive manner to the contact tab (21), wherein, when the centrifugal weight element 3) moves into the interruption position (3’), the contact tab (21) is deformed from the inoperative position into an interruption position in which the electronically conductive connection with the contact portion (5A) is interrupted. 
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified Arvinmeritor by replacing the accelerometer with the inertia switch of Jackman which comprises of the deformable contact tab and contact portion, as such a modification would have amounted to the simple substitution of one known inertia device for another to achieve a predictable result. 
A telephone call was made to Michael Nieberding on 9/24/2019 to request an oral election to the above restriction requirement, but did not result in an election being made.

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY DEINLEIN whose telephone number is (571)272-4340.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carlos Rivera can be reached on 571-270-5697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY DEINLEIN/Examiner, Art Unit 4195                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676